Citation Nr: 1620495	
Decision Date: 05/19/16    Archive Date: 05/27/16

DOCKET NO.  07-23 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for emphysema, as secondary to asbestos exposure.


REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Purdum, Counsel

INTRODUCTION

The Veteran had active military service from April 1958 to May 1967. 

This appeal comes to the Board of Veterans' Appeals (Board) from a September 2006 rating decision, which denied the benefits sought on appeal. 

In June 2008, the Veteran and his spouse testified before the undersigned Acting Veterans Law Judge (AVLJ).  A copy of the hearing transcript is of record and has been reviewed.  

After the Agency of Original Jurisdiction (AOJ) issued the January 2015 Supplemental Statement of the Case (SSOC), the Veteran authorized VA to obtain additional private treatment records and the AOJ did so; however such evidence is related to new claims and did not contain relevant evidence as to the disability on appeal that was not already of record.  A waiver of such evidence or a readjudication of the Veteran's claim considering such evidence is thus not required.

In April 2010, the Board, in pertinent part, remanded this matter for additional development.  The file has now been returned to the Board for further consideration

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran was exposed to asbestos during his period of active military service.

2.  The competent and credible evidence fails to establish that the Veteran has asbestosis or any other asbestos related respiratory disease.

3.  The most probative evidence of record demonstrates that the Veteran's emphysema, a form of chronic obstructive pulmonary disease (COPD), is not related to service, including his conceded exposure to asbestos, but rather to his long history of smoking tobacco.


CONCLUSION OF LAW

The criteria for service connection for emphysema, as secondary to asbestos exposure, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Introductory Matters

In this decision, the Board will discuss the relevant law, which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit  (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d) (West 2014); see also 38 C.F.R. § 19.7 (2015) (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the appellant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

II.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

Upon receipt of a complete or substantially complete application for benefits, and prior to an initial unfavorable decision, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

In this case, the VCAA notice requirements were satisfied by virtue of a March 2006 letter, sent to the Veteran prior to the September 2006 initial unfavorable decision.  By a September 2006 letter, the Veteran was informed pursuant to Dingess, after the initial unfavorable decision.  However, his claim was then readjudicated by the July 2007 Statement of the Case (SOC); and the timing defect has been cured.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006). 

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The AOJ obtained the Veteran's VA and identified and authorized private treatment records.  The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim adjudicated herein that has not been obtained.   As noted above, the Veteran recently authorized VA to obtain additional private treatment records and the AOJ did so; however such evidence is related to new claims and did not contain relevant evidence as to the disability on appeal that was not already of record.

The Veteran was afforded a VA examination in December 2014.  The resultant VA opinion, based on review of the claims file and supported by rationale, and including considering of pertinent clinical findings and the Veteran's lay statements, is adequate.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183.

Also, the Veteran has been afforded a Board hearing before the undersigned AVLJ in which he and his spouse presented oral argument in support of the claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the party who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of:  (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. During the hearing, the AVLJ did not specifically note the bases of the prior determinations or the elements that were lacking to substantiate the Veteran's claim.  The AVLJ asked specific questions of the Veteran, however, directed at identifying elements required to adjudicate the claim.  The AVLJ specifically sought to identify any pertinent evidence not currently associated with the claims file, as she queried the Veteran as to the source of the discussed treatment records. Significantly, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Additionally, the Board finds there has been substantial compliance with its April 2010 remand directives.  The Court has recently held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.)  The record indicates that the AOJ obtained and associated with the claims file the requested VA and private treatment records, afforded the Veteran a VA examination wherein an adequate etiological opinion was rendered, and later issued a January 2015 SSOC.  The Board thus finds that the AOJ substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).

III.  Pertinent Laws and Regulations Governing Service Connection Claims

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
 § 3.303(a).  Service connection can be demonstrated for a disease diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In order to establish service connection, the evidence must generally show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995). 

Alternatively, under 38 C.F.R. § 3.303(b), the second and third Shedden/Caluza elements can be established through a demonstration of continuity of symptomatology.  Continuity of symptomatology may be established if a claimant can demonstrate:  (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

For purposes of 3.303(b), where a Veteran asserts entitlement to a chronic condition but there is insufficient evidence of a diagnosis in service, he can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013).  For disabilities that are not listed as chronic under 38 C.F.R. § 3.303(b), the only avenue for service connection is by showing in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).  The Veteran's emphysema, a form of COPD, is not such a chronic condition under 38 C.F.R. § 3.309(a). 

A layperson is competent to report on the onset and continuity of his current symptomatology.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if:  (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim, or whether a preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Asbestos guidelines

In cases involving asbestos exposure, the claim must be analyzed under VA administrative protocols.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  Although there is no specific statutory or regulatory guidance regarding claims for residuals of asbestos exposure, VA has several guidelines for compensation claims based on asbestos exposure.  See M21-1, VBA Adjudication Procedure Manual M21-1 Manual Rewrite (M21-1 MR), Part IV, Subpart ii, Ch. 2, Section C, Topic 9 and Section h (Dec. 13, 2005).

The guidelines in the M21-1 MR provide that the latency period for asbestos-related diseases varies from 10-45 years or more between first exposure and development of disease.  The guidelines identify the nature of some asbestos-related diseases. The most common disease is interstitial pulmonary fibrosis (asbestosis).  Asbestos fibers may also produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract.  See M21-1MR, IV.ii.2.C.9.b.

Additionally, the Board must follow development procedures specifically applicable to asbestos-related claims.  Ashford v. Brown, 10 Vet. App. 120, 124-25 (1997).  VA must determine whether military records demonstrate evidence of asbestos exposure during service, whether there was pre-service or post-service occupational or other asbestos exposure, and whether there is a relationship between asbestos exposure and the claimed disease.

IV.  Analysis  

As indicated, the Veteran seeks service connection for emphysema.  VA and private medical records confirm a diagnosis of emphysema.  For example, on VA examination in December 2014, he was diagnosed with emphysema and COPD, and the examiner reported that emphysema is a form of COPD.  The Board notes however that none of the Veteran's medical evidence of record shows evidence of asbestosis, pleural effusions, fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, or lung cancer.  Thus, while there is no objective evidence of any asbestos-related disease, the first element required for direct service connection, the existence of a present disability, is met as emphysema is diagnosed.  

With regard to the second element, an in-service disease or injury, the Veteran's service treatment records are silent for any complaint, treatment, or diagnosis of emphysema.  No lung complaints are of record and the Veteran does not argue otherwise.  

Rather, the Veteran attributes his current emphysema to asbestos exposure during service.  In this regard, in an April 2006 statement, he asserted that it was caused by exposure to hazardous material during service.  He reported that he was exposed to asbestos from July 1958 to May 1960, while aboard the USS Eversole, mixing asbestos coatings in a bucket and rubbing it onto lagging pads, without protection.  During his June 2008 Board hearing, the Veteran reported that he served aboard the USS Eversole and the USS Ranger and both were World War II era ships with asbestos, without removal.  He asserted that he was exposed to asbestos while serving as a boiler man, and described mixing asbestos in a bucket to make a paste to patch steam lines, without protective gear.  He believed that there was asbestos in the bricks in the boiler room.  The Veteran did report that he had breathing problems with his nose during service and a treatment provider wanted to "straighten it out," however, he clarified that he did not seek or receive treatment for a lung disability during service and sought treatment in 1993, many years after service, for such.  

As discussed in the Board's April 2010 remand, the Veteran's service separation document, his DD-214, shows that he served as a boiler man while in the United States Navy.  His service personnel records indicate that he was aboard the USS Eversole for approximately three years and then he was then stationed on the USS Ranger.  Given the Veteran's MOS as a boiler man, the era in which he served on the naval ships, and his testimony, the Board concedes that it is at least as likely as not that the Veteran was in fact exposed to asbestos while in service.  The second element required for direct service connection, in-service incurrence or aggravation of a disease or injury, is thus met.  

Thus, the dispositive issue in this case is whether there is a causal relationship between the Veteran's present disability and his in-service asbestos exposure.

In support of his claim, the Veteran submitted a March 1997 letter authored by his private treatment provider who informed him that asbestos exposure can contribute to emphysema.  The provider reported that she did not know the extent of the Veteran's asbestos exposure.  She informed him that certainly smoking is the major cause of emphysema and the combination of exposure to both is "double jeopardy."  In a June 2008 letter, the same private treatment provider reported that the Veteran had emphysema and that such was related to his in-service exposure to asbestos.  She reasoned that the Veteran was stationed aboard the USS Eversole and was constantly exposed to asbestos in the boiler room, and that he mixed asbestos material in a bucket and used such to wrap steam lines; and such activity resulted in extreme exposure to asbestos, and that asbestos also was jarred by the vibration of the ship and filled the air.  

To the contrary however, a December 2014 VA examiner determined that the Veteran's emphysema is less likely as not related to his related to his in-service exposure to asbestos.  

Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  

Significantly, the private treatment provider, in her June 2008 opinion, did not consider the Veteran's recorded history of smoking or her own March 1997 letter to the Veteran wherein she informed him that "certainly smoking is the major cause of emphysema."  The Veteran's smoking history has been reported during a number of instances of VA and private treatment.  In April 2001, during VA treatment, he reported tobacco cessation ten years prior, in January 2002, he reported such as five to ten years prior, in January 2005, he reported that he quit smoking in 1993, and in March 2005, a treatment prover noted his smoking history of 80 pack years, with cessation 12 years prior.  In February 2003, during private treatment, the Veteran reported his smoking history as a 35-year history of smoking one and one-half packs per day, having quit ten years prior.  In February 2010, during private treatment, he reported that he quit smoking 15 years prior, and had smoked approximately two pack per day for greater than 40 years.  Thus while the private treatment provider, in her June 2008 letter, provided a rationale for her opinion; her opinion was rendered without consideration of pertinent medical evidence, the Veteran's extensive smoking history, evidence that had been recorded in the Veteran's private treatment records available to her and evidence that had been noted by her in her March 1997 letter to the Veteran.  The June 2008 private opinion is thus of little probative value.

The Board however assigns great probative weight to the December 2014 VA opinion.  In this regard, the December 2014 examiner acknowledged that the Veteran's MOS had a high probability of exposing him to asbestos, but reasoned that smoking was repeated throughout the medical literature as the number one cause of emphysema and that the Veteran had an extensive past medical history for tobacco abuse.  The examiner noted the Veteran's smoking history including the February 2010 notation indicating that he reported that he quit smoking 15 years prior, and had smoked approximately two packs per day for greater than 40 years.  The examiner commented upon the June 2008 private opinion, noting that the medical literature did not support such, and the VA examiner instead reported that she agreed with the multiple scholarly medical sources which repeatedly reported and cited that the number one cause of emphysema is smoking. 

As reflected above, the December 2014 VA opinion was based on a review of the claims file and the examiner offered a reasonable medical basis for her conclusions.  The examiner specifically commented upon the Veteran's history of smoking and the June 2008 private opinion of record, as requested by the Board in its April 2010 remand.  Absent probative evidence to the contrary, the Board is not in a position to further question the opinion.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The probative value of the December 2014 VA opinion outweighs that of the private medical opinions for the reasons expressed above.  The December 2014 opinion thus serves as the most probative evidence of record as to the etiology of the Veteran's current emphysema, considering that the June 2008 private opinion has been afforded little probative value and as discussed below, the Veteran's conclusions as to the etiology of his emphysema are not competent and thus not probative.  

Accordingly, the most probative evidence, the December 2014 VA opinion, supports the conclusion that the Veteran's emphysema, a form of COPD, is not related to his conceded in-service exposure to asbestos.   In so finding, consideration has been given to the Veteran's firm belief that exposure to asbestos caused his disability.  However, there is no indication that the Veteran, as a layperson, is able to determine if his in-service exposure caused such.  Although he is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, he is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Respiratory disorders not the types of conditions that are readily amenable to mere lay diagnosis or probative comment regarding their etiology, as the evidence shows that testing (e.g., x-rays and CT scans), physical examination, and other specific findings are needed to properly assess and diagnose the disorders.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).   Thus, the Board finds that the Veteran's lay assertions as to causation, no matter how sincere, are not competent and are not probative evidence in the present case.


Lastly, with regard to the Veteran's smoking history, the record indicates that it was very extensive, dating back for multiple decades.  To the extent that the Veteran smoked tobacco during service, service connection may not be granted on the basis of tobacco use, even if such tobacco use began in service.  See 38 U.S.C.A. § 1103; 38 C.F.R. § 3.300 (2015).  For claims filed after June 9, 1998, Congress has prohibited the grant of service connection for disability due to the use of tobacco products during active service.  38 U.S.C.A. §§ 1103(a), 1110, 1131.  The Veteran filed the current claim in 2006; therefore, any claim of service connection based on tobacco use must fail.

The Board has considered the applicability of the benefit of the doubt doctrine.  38 U.S.C.A. § 5107; see also Gilbert, 1 Vet. App. 49, 53.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for emphysema, as secondary to asbestos exposure.  As such, that doctrine is not applicable in the instant appeal and the claim must be denied.


ORDER

Service connection for emphysema, as secondary to asbestos exposure, is denied.



____________________________________________
S. B. MAYS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


